On Application for Rehearing.
PER CURIAM.
1. The note referred to by plaintiff as fixing the date when plaintiff received the amount of the deposit from the depositaries was not offered in evidence, and hence could not be considered by this court.
2.On the former appeal the court held that plaintiff was holding the property as owner, and not as usufructuary. Plaintiff cannot now pretend to have been usufructuary. As owner of the property, plaintiff controlled the rents. If he let his grandmother have them, he is not the less accountable for them in his reckoning with defendant.
3. The item, “April 14, 1890, Holcher, carpenter, $32.25,” was an expenditure incurred before the adjudication to Fabacher at tax sale, and while the property was being held by the grandmother as usufructuary. The usufructuary has no claim against the naked owner for ordinary repairs on the property.
4. The court erred in not allowing the following items. They were necessary disbursements in the management of the property, and therefore should come out of its revenues. For correcting this error the court deems it unnecessary to grant a rehearing. The following items, therefore, will have to be added to the amount allowed to plaintiff for disbursements, and stand on the same footing in all respects as the other items of disbursement heretofore allowed:
October 14, 1890. Waterworks........ $25 00
January 15, 1891. Insurance on house.., 66 00
October 1, 1891. Waterworks........ 25 00
November 1, 1892. Waterworks........ 25 00
February 18, 1893. Excavating Co...... 7 50
As thus amended, the judgment heretofore handed down is reaffirmed, and the applications of plaintiff and defendant for a rehearing are refused.